Mr. Justice Waterman delivered the opinion of the Court. We quite agree with the opening sentence of appellant’s argument, that “ There was no reason, from appellee’s own statement, why he should have been run into.” Why did appellant, without reason, run into him ? His right to be upon the track was the equal of appellant’s. Even had he willfully remained upon the track for the purpose of obstructing the way, appellant would have had no right to run into him in the manner it did. The night was dark, but there should have been such headlight upon the car as would have enabled the motorman to see the Avagon in time to prevent a collision. The motorman at all events should have run his car with reference to the distance he could see, and so as not to collide with a team or person walking upon the track. Whether, after the passage of the east-bound car, there had been sufficient time for appellee to return to that track, and whether he exercised ordinary care, were questions of fact for the jury. The damages are not excessive. The jury was fairly instructed, and the judgment of the Superior Court is affirmed.